Exhibit 99.1 News Release For Immediate Release Stantec announces first quarter results EDMONTON AB (May 1, 2008) TSX:STN;NYSE:SXC · In the first quarter of 2008 Stantec’s gross revenue increased 34.9% to C$291.8 million compared to C$216.3 million in the first quarter of 2007. Net revenue increased 32.6% to C$254.9 million from C$192.3 million, and net income increased 9.7% to C$16.9 million compared to C$15.4 million. Diluted earnings per share were up 12.1% to C$0.37 in the first quarter of 2008 from C$0.33 in the first quarter of · Stantec completed four acquisitions in the first quarter. In January, Stantec added The Zande Companies, a civil and environmental engineering firm with approximately 285 employees located principally in Ohio. Also in January, Stantec acquired Rochester Signal, a firm specializing in railway signal systems with approximately 25 people between its two offices in Rochester, New York, and Pittsburgh, Pennsylvania. In February, Secor International, a leading provider of environmental consulting and engineering services to the private sector and one of the largest providers of downstream marketing remedial services to the US energy industry, joined Stantec, adding over 700 employees and 40 offices principally in the United States. In March, Stantec acquired RHL Design Group, a Petaluma, California-based firm with over 170 employees and several offices in the western United States. RHL is a recognized leader in providing full program implementation and comprehensive design services for commercial clients with regional or national multilocation facilities. · Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on Sedar (www.sedar.com) and Edgar (www.sec.gov) on May 1, 2008, and are available to download from the Investors section on www.stantec.com. You may also contact Stantec for a copy of the documents. “Our performance in the first quarter of 2008 is continuing validation of the strength of our business model and our ability to execute in a challenging business environment,” says Tony Franceschini, Stantec President & CEO. “Decreased demand for services in our Urban Land practice area was offset by increased demand in our Environment and Industrial practice areas.” Projects Stantec worked on during the quarter illustrate the growing diversity of the firm’s service capabilities. In Jefferson County, Kentucky, Stantec is serving as the lead geotechnical engineer for the development of over 83 bridges and 38 retaining walls for the Louisville-Southern Indiana Ohio River Bridges Project, one of the largest transportation projects currently under way in the United States. In Columbus, Ohio, the firm is working on the detailed design of a renovation and upgrade of the existing support facilities at the Columbus Southerly Wastewater Treatment Plant. The improvements will address vital operations and maintenance needs. In Calgary, Alberta, the Company is the prime consultant on a fast-track project with the University of Calgary for the development of a 12-megawatt cogeneration facility. In addition, Stantec is providing detailed design and environmental assessment services for the rehabilitation of Highway 21 in Huron County, Ontario, for the Ministry of Transportation of Ontario. The project entails engineering surveys, pavement investigations and design, foundation investigations, bridge structure rehabilitations, highway rehabilitation design, highway signing and pavement marking design, and drainage improvements. “Our employees have been able to successfully lever the increasing size and scope of Stantec,” says Franceschini. “This has occurred while we continue to integrate newly acquired companies and meet the challenges of changing market conditions through effective work sharing across offices.” Stantec’s Annual Meeting of Shareholders will be held on May 1, 2008, at 11:00 AM MDT (1:00 PM EDT) at the University of Alberta’s Enterprise Square in Edmonton, Alberta, 10230 – Jasper Avenue. The First Quarter Conference Call, being held today at 2:00 PM MDT (4:00 PM EDT), will be broadcast live and archived in the Investors section at www.stantec.com.Financial analysts who wish to participate in the earnings conference call are invited to call 1-866-322-2356 and provide the confirmation code 2735427 to the first available operator. Stantec provides professional design and consulting services in planning, engineering, architecture, surveying, economics, and project management. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. Our services are offered through over 9,000 employees operating out of more than 125 locations in North America. Stantec trades on the TSX under the symbol STN and on the NYSE under the symbol SXC.
